DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/6/2019, 1/14/2020 and 2/29/2020 contain 26 pages and almost 650 references. The examiner has considered the references to the extent reasonably expected during normal examination time. 
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by Applicant.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Claim Objections
Claim 1 is objected to because of the following informalities:  “and an amine,.” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 11-14, 16-21, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2017/0062224; herein “Fu”) in view of Jandl et al. (US 2018/0053660; herein “Jandl”).
Regarding claim 1, Fu discloses in Fig. 1 and related text a method for depositing a molybdenum metal film (see [0043]) directly on a dielectric material surface of a substrate (see [0014]) by a cyclical deposition process (see [0010] at least), the method comprising:
providing the substrate (see step 102 and [0021]) comprising the dielectric material surface (see [0014]) into a reaction chamber; and 
depositing the molybdenum metal film (see [0043]) directly on the dielectric material surface, wherein the depositing comprises:
contacting the substrate with a first vapor phase reactant (first process gas, see step 106 and [0029]) comprising a molybdenum halide precursor selected from the group consisting of molybdenum pentachloride (MoCI5), molybdenum iodide, molybdenum bromide, and a molybdenum chalcogenide halide (MOyXx, in the embodiment where M is molybdenum and X is chloride, bromide or iodide, for example, see [0029]-[0031]); and
contacting the substrate with a second vapor (second process gas, see step 110 and [0038]) phase reactant comprising a reducing agent precursor (see [0038]).
Fu does not disclose the reducing agent precursor comprising at least one of forming gas (H2 + N2), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid, and an amine.
In the same field of endeavor, Jandl teaches in Fig. 3A-G, 4A-B and related text a method for depositing a molybdenum metal film (see [0067]) wherein the reducing agent precursor comprising at least one of forming gas (H2 + N2), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid, and an amine (e.g. an amine, amino borane, see [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fu by having the reducing agent precursor comprising at least one of forming gas (H2 + N2), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid, an 
Regarding claims 2 and 3, Fu further discloses heating the substrate to substrate temperature of between 400 °C and 700 °C; between 500 °C and 600 °C (between 50 °C and 650 °C, see [0046], which overlaps the claimed ranges).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the substrate temperature to be a result effective variable affecting the deposition rate and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the temperature within the claimed range in order to decrease the manufacture time and/or to increase the uniformity and electrical characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 4, Fu further discloses regulating the pressure within the reaction chamber during deposition to greater than 30 Torr (10-40 Torr, see [0053], which overlaps the claimed range).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the chamber pressure to be a result effective variable affecting the deposition mechanism and physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the temperature within the claimed range in order to ensure the process gases remain in the gaseous state, and/or to improve characteristics of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 5, Fu further discloses wherein the molybdenum halide (of the first process gas) comprising the molybdenum chalcogenide halide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 6, Fu further discloses wherein the molybdenum chalcogenide halide (of the first process gas) comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxychloride, a molybdenum oxyiodide, or a molybdenum oxybromide (MOyXx, in the embodiment where M is molybdenum and X is chloride, for example, see [0029]-[0031]).
Regarding claim 7, Fu further discloses wherein the molybdenum oxychloride comprises molybdenum (IV) dichloride dioxide (MoO2Cl2) (MOyXx, in the embodiment where M is molybdenum, O is included, and X is chloride, and the oxidation state of Mo is +4, for example, see [0029]-[0031]; note a common oxidation state for Molybdenum is +4).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the molybdenum oxychloride be molybdenum (IV) dichloride dioxide (MoO2Cl2) for the purpose of choosing from a finite number of identified, predictable solutions (oxidation states of Mo are known to be 0, +2, +3, +4, +5, +6, as supported by Encyclopedia Britannica; oxygen can either be included or excluded, see [0031], further the most common oxidation states of O and Cl are -2 and -1, respectively), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). 
Regarding claim 8, the combined devices shows wherein the reducing agent precursor (Jandle: second process gas) comprises at least one of an alcohol, an aldehyde, a carboxylic acid, an amine (e.g. an amine, amino borane, see [0070]). 
Regarding claim 9, Fu further discloses wherein the molybdenum halide (of the first process gas) comprises a molybdenum iodide or a molybdenum bromide (MOyXx, in the embodiment where M is molybdenum and X is iodide or bromide, for example, see [0029]-[0031]).
Regarding claim 11, Fu further discloses wherein the method comprises at least one deposition cycle in which the substrate is alternatively and sequentially contacted with the first vapor phase reactant and with the second vapor phase reactant (see Fig. 1 and [0042] at least).
Regarding claim 12, Fu further discloses wherein the deposition cycle is repeated one or more times (see Fig. 1 and [0042] at least).
Regarding claim 13, Fu further discloses wherein depositing the molybdenum metal film comprises an atomic layer deposition process (see [0026] at least).
Regarding claim 14, Fu further discloses wherein depositing the molybdenum metal film comprises a cyclical chemical vapor deposition process (ALD, for example, see [0026]; note that ALD is a variant of CVD, see [0004]).
Regarding claims 16 and 17, the combined device shows wherein the molybdenum metal film has an electrical resistivity of less than 35 µΩ-cm at a thickness of less than 100 Angstroms; less than 25 µΩ-cm at a thickness of less than 200 Angstroms. 
It is the position of the Office that, because the method of Fu in view of Jandl shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. an electrical resistivity of less than 35 µΩ-cm at a thickness of less than 100 Angstroms, less than 25 µΩ-cm at a thickness of less than 200 Angstroms). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, Fu discloses the molybdenum metal film has an electrical resistivity of less than 35 µΩ-cm at a thickness of less than 100 Angstroms; less than 25 µΩ-cm at a thickness of less than 200 Angstroms (less than 50 µΩ-cm, for example, see [0044], and 10 to 10,000 Angstroms, see [0042], which overlaps with the claimed ranges).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the resistivity and thickness to be result effective variables affecting the physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the resistivity and thickness within the claimed ranges in order to have improved characteristics of the film and the devices using the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 18, the combined device shows wherein the molybdenum metal film is a crystalline film.
It is the position of the Office that, because the method of Fu in view of Jandl shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. the molybdenum metal film is a crystalline film). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try forming the molybdenum film as a crystalline film for the purpose of choosing from a finite number of identified, predictable solutions (i.e. crystalline or amorphous), with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)). Additionally, crystalline materials are well known in the art to have improved electrical characteristics in semiconductor devices. 
Regarding claim 19, the combined device shows wherein the crystalline molybdenum metal film has a plurality of crystalline grains with a grain size of greater than 100 Angstroms.
It is the position of the Office that, because the method of Fu in view of Jandl shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. a plurality of crystalline grains with a grain size of greater than 100 Angstroms). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the crystal grain size to be a result effective variable affecting the electrical characteristics of the molybdenum film.  Thus, it would have been obvious to modify the method of Fu to have the crystal grain size within the claimed range in order to improve resistivity of the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 20, the combined device shows wherein the molybdenum metal film has an impurity concentration less than 2 atomic%.
It is the position of the Office that, because the method of Fu in view of Jandl shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. impurity concentration less than 2 atomic%). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, Fu further discloses wherein the molybdenum metal film has an impurity concentration less than 2 atomic% (98% or greater metal, for example, see [0043], which overlaps with the claimed range).
Note that the range disclosed by Fu overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the impurity concentration to be a result effective variable affecting the physical and electrical characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the impurity concentration within the claimed range in order to have improved characteristics of the film and the devices using the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 21, the combined device shows wherein the molybdenum metal film is deposited with a step coverage greater than 90 percent (%).
It is the position of the Office that, because the method of Fu in view of Jandl shows all of the limitations of the claimed method, the resulting molybdenum metal film will therefore have the same properties as claimed (i.e. deposited with a step coverage greater than 90 percent). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04
In the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the step coverage to be a result effective variable affecting the fill characteristics of the resulting metal film.  Thus, it would have been obvious to modify the method of Fu to have the step coverage within the claimed range in order to reduced filling voids of the film and thereby improved electrical characteristics of the devices using the film, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claims 30-31, Fu in view of Jandl teaches the claimed invention in the same manner and for the same reasons as applied to claims 1 and 8.
Claim 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Jandl, as applied to claims 1 and 30 above, and further in view of Hsu et al. (US 2017/0222008; herein “Hsu”).
Regarding claims 15 and 32, Fu does not explicitly discloses wherein the dielectric material surface comprises silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN).
In the same field of endeavor, Hsu teaches in Fig. 4-5 and related text depositing a molybdenum metal film (75, see [0035]) on a dielectric material surface (surface of 40 and 60, see [0020] and [0031]), wherein the dielectric material surface comprises silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN) (see [0020] and [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fu by having the dielectric material surface comprises silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN), as taught by Hsu, in order to provide an interconnect structure in an ILD layer of a semiconductor device, the ILD being a low-k material (see Hsu [0020]) for improved electrical characteristics. Furthermore, Hsu shows that silicon oxide and silicon oxynitride (SiON), silicon oxycarbide nitride (SiOCN), or silicon carbon nitride (SiCN) are equivalent dielectric materials known in the art (see [0020]).  Therefore, because these were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-9, 11-15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 11-15 of copending Application No. 16/105761 (herein “’761”) (reference application) in view of Jandl. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application includes additional limitations not recited in the claims of the instant application.
Regarding claim 1, claims 1 and 4 of ‘761 teaches all of the limitations of claim 1 except for the substrate comprising a dielectric surface and the reducing agent precursor material.
In the same field of endeavor, Jandl teaches in Fig. 3A-G, 4A-B and related text the remaining claimed limitations in the same manner and for the same reasons as applied in the rejections above.
Regarding claims 5-9 and 11-15, the remaining claimed limitations are taught by claims 5-10 of ‘761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 11, 12 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 16-18 and 21 of copending Application No. 16/105802 (herein “’802”) (reference application) in view of Jandl. Although the claims at issue are not 
Regarding claim 1, claim 1 of ‘802 teaches all of the limitations of claim 1 except for the reducing agent precursor material.
In the same field of endeavor, Jandl teaches in Fig. 3A-G, 4A-B and related text the remaining claimed limitations in the same manner and for the same reasons as applied in the rejections above.
Regarding claims 2-3, claim 14 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 5-7 and 9, claim 16-18 of ‘802 teaches all of the additional limitations of the claims.
Regarding claims 8 and 11-12, claim 12 of ‘802 teaches all of the additional limitations of the claims.
Regarding claim 18, claim 21 of ‘802 teaches all of the additional limitations of the claims.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but are not persuasive.
Applicant argues (pages 9-10) that Fu in view of Jandl does not teach or suggest the claimed invention because neither Fu nor Jandl discloses a reducing agent of the newly narrowed claimed reducing agents.
In response, the examiner disagrees. Specifically, Jandl teaches, for example, an amine reducing agent (amino borane, see [0070]). Accordingly, the combination of Fu and Jandl teaches the claimed invention as set forth above.
Further, it is respectfully noted that applicant’s continued narrowing of claimed reducing agents and dielectric materials is unlikely to lead to allowable subject matter. Applicant’s disclosure provides no indication that any of the disclosed and originally claimed materials is inventive whatsoever, that one could not be easily substituted for any of the others, or that any of the individual materials provides unexpected results when used as a reducing agent or dielectric material. Further, the art suggests each of the reducing agents and dielectric materials disclosed and originally recited in the claims are well-known, entirely conventional, and functional equivalents of the others.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collins et al. (US 2013/0109172) is cited for showing a variety of the claimed reducing agents are well-known and functional equivalents (see at least [0032]).
Bakkar et al. (US 2012/0219735) is cited for showing a variety of the claimed reducing agents are well-known and functional equivalents (see at least [0054]).
Shay et al. (US 8,507,720) is cited for showing a variety of the claimed reducing agents are well-known and functional equivalents (see at least col. 2 line 58-65).
Barker et al. (US 2016/0204436) is cited for showing a variety of the claimed reducing agents are well-known and functional equivalents (see at least [0008]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/18/2021